Citation Nr: 1508668	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-11 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether the Veteran is competent to manage her Department of Veterans Affairs benefit payments.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from May 1998 to August 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas which found that the Veteran was not competent to handle the disbursement of funds.  

The Board notes that the Veteran has been adjudicated as incompetent and, therefore, her mother has been appointed to manage her affairs.  However, the fiduciary has not prosecuted the Veteran's appeal.  38 C.F.R. § 20.301 (2014) (notwithstanding the fact that a fiduciary may have been appointed for a claimant, an appeal filed by a claimant will be accepted).  The Board has therefore only listed the Veteran as a party to this appeal.

In addition, the Board notes that in an undated Report of General Information, the Veteran's father requested a Board hearing.  However, the Veteran has not requested a hearing and her father is not a party to this claim.  Therefore, the Board has determined that there is no outstanding hearing request.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and VBMS paperless files.  A review of the Virtual VA reveals VA treatment records dated from May 2012 to May 2014; such records were not considered in the January 2013 supplemental statement of the case (SSOC).  The Veteran has not waived agency of original jurisdiction (AOJ) consideration of such additional evidence.  However, as the Veteran's claim is being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to her in the Board considering such evidence for the limited purpose of issuing a comprehensive and through remand.  The remaining documents in Virtual VA and VBMS files reveals that, with the exception of a September 2014 Informal Hearing Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A.     § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran is requesting removal of her status as incompetent for VA purposes, which has required the appointment of a payee who receives direct disbursement of her VA compensation benefits.  Service connection has been awarded for bipolar disorder with psychotic features and a rating of 100 percent has been assigned, effective April 23, 2009.

Under VA regulations, a mentally incompetent person is considered one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R.   § 3.353(a).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the AOJ will not make an initial determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  38 C.F.R.            § 3.353(c).  There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, this doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d).  See also 38 C.F.R. §§ 3.102, 4.3. 

The current evidence of record does not resolve this question of competency. Initially, the Board observes that a VA psychologist determined in May 2009 that the Veteran was not competent for VA purposes and noted that she was currently undergoing psychiatric hospitalization.  No rationale was provided for this opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  However, a VA advanced practice nurse found that the Veteran was competent to handle VA funds in a May 2009 VA discharge summary, which is dated four days after the May 2009 VA examination.  This finding was cosigned by a VA psychiatrist who was also identified as the deputy assistant chief of staff.  A May 2011 VA treatment note also reflects a finding that the Veteran was competent to handle VA funds; this treatment note was signed by the same VA psychiatrist.  An October 2011 VA discharge summary indicates that the Veteran had been hospitalized for in-patient psychiatric treatment for seven days pursuant to a court order.  At discharge, this same VA psychiatrist found that the Veteran was competent to handle VA funds.

The Board therefore finds that another VA psychiatric examination is needed specifically for the purpose of reassessing whether the Veteran is now competent for VA purposes in light of the conflicting evidence on file, particularly as her condition may have changed over time since her last examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim). 

The Board reminds the Veteran that while VA has a duty to assist her in the development of her claim, she also has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655(b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to her by the pertinent VA medical facility.

In addition, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Central Arkansas Veterans Healthcare System dated after May 2014.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination, conducted by a psychiatrist or psychologist, to determine whether she is competent to handle the disbursement of her VA funds.  The record, to include a copy of this remand, should be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should determine whether the Veteran is competent to manage her VA compensation benefits.  For VA purposes, competency constitutes having the mental capacity to contract or to manage one's own affairs, including disbursement of funds without limitation.  The examiner should specifically address the May 2009 VA examination report and the May 2009 and October 2011 opinions from Dr. L. L. as well as the lay statements from the Veteran and her parents.

A rationale for any opinion offered should be provided.

3.  If the Veteran fails to report to any scheduled VA examinations without good cause shown, copies of any examination notices should be associated with the claims file to ensure that notice was sent to the Veteran's current address of record.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence (to particularly include all evidence added to the claims file since the last adjudication).  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 





of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




